Citation Nr: 1731220	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection a gastrointestinal disorder, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2009, March 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran had requested a hearing in connection with his appeal. However, in a May 2012 statement, the Veteran requested that his hearing be cancelled and stated his desire to continue his appeal to the Board. Accordingly, the Board finds the Veteran's hearing request to be withdrawn.

In February 2016, the Board remanded the claims for additional development and adjudicative action.  Subsequently, multiple claims were granted.  The ones remaining in appellate status are listed on the above title page.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. The Veteran does not have a gastrointestinal disorder.

3. The Veteran's incipient senile cataracts are not due to his active military service or his service-connected diabetes mellitus. 

4. The Veteran's refractive error is a congenital or developmental defect.

5. The Veteran's right cranial sixth nerve palsy is due to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for PTSD are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016).

2. The criteria to establish service connection for a gastrointestinal disorder, to include as secondary to diabetes mellitus are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3. The criteria to establish service connection for a vision disorder, other than right cranial sixth nerve palsy, to include as secondary to diabetes mellitus, are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4. The criteria to establish service connection for right cranial sixth nerve palsy, to include as secondary to diabetes mellitus, are met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in September 2008 and December 2009. 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. VA has also satisfied the duty to assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



PTSD

The Veteran filed claims for PTSD and a nervous disorder. In a May 2016 rating decision, service connection for an unspecified depressive disorder was granted and is not on appeal. 

As to his claim for PTSD, the Veteran was provided VA medical examinations in September 2009, December 2009, and March 2016. All of these VA medical examinations showed that the Veteran does not meet the diagnostic criteria for PTSD. All of the Veteran's PTSD screenings in his VA treatment records were negative. The Veteran is not competent to render his own diagnosis; he has not submitted any records showing a diagnosis of PTSD and has not alleged that any such records exist. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disorder

The Veteran was afforded a VA medical examination in March 2016. The examiner stated that the Veteran was not diagnosed with any esophageal disorder. The Veteran denied ever having been diagnosed with a gastrointestinal disorder. The Veteran did not report any gastrointestinal symptoms at his VA medical examination. The Veteran's VA treatment records do not show any treatment for or complaints of gastrointestinal disorders.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Vision Disorder

The Veteran was afforded a VA medical examination in March 2016. He was diagnosed with bilateral incipient senile cataracts, right sixth nerve palsy that resolved without sequela, and small nasal pterygium of the right eye. The Veteran reported that he did not wear eyeglasses, that he did not have a history of ocular surgery or trauma. The examiner opined that the Veteran's loss of vision was due to incipient senile cataracts and refractive error. The examiner opined that the Veteran's early incipient senile cataracts were age-expected changes in the eye and not caused by or aggravated by the Veteran's diabetes mellitus. 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id. Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (1990); 55 Fed. Reg. 45711 (1990).

As to the refractive error, the Veteran has not alleged any superimposed disease or injury during military service. Therefore, service connection for a refractive error is denied. 

For the bilateral incipient senile cataracts, there is no evidence in the record linking this condition to the Veteran's active military service. As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The March 2016 examiner also opined that the Veteran's right sixth nerve palsy that resolved without sequela was at least as likely as not due to his service-connected diabetes mellitus. While the Veteran's right cranial sixth nerve palsy had resolved by the time of his VA medical examination, it was present in March 2015 VA treatment records. 

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). If a claimant is diagnosed with a disability and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

Therefore, service connection for right sixth nerve palsy, as secondary to the Veteran's service-connected diabetes mellitus right cranial sixth nerve palsy, is granted.


ORDER

Service connection for PTSD is denied.

Service connection for a gastrointestinal disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for a refractive error is denied.


Service connection for bilateral incipient senile cataracts is denied.

Service connection for right cranial sixth nerve palsy is granted. 





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


